     Case 2:20-cv-00838-CJC-GJS Document 25 Filed 09/08/20 Page 1 of 5 Page ID #:449




 1

 2                                                                     9/8/2020
 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9           CENTRAL DISTRICT OF CALIFORNIA - SOUTHERN DIVISION
10

11    NANCY NADEEN ZAMORA,                     )
                                               )     Case No.: LACV 20-00838-CJC(GJSx)
12                                             )
                  Plaintiff,                   )
13                                             )
            v.                                 )
14                                             )
                                               )     ORDER DENYING PLAINTIFF’S
15    BMW OF NORTH AMERICA, LLC,               )     MOTION TO REMAND AND
                                               )     REQUEST FOR ATTORNEY’S FEES
16    and DOES 1 through 10,                   )     [Dkt. 21]
                                               )
17                                             )
                  Defendants.                  )
18                                             )
                                               )
19                                             )
                                               )
20                                             )
                                               )
21                                             )
22

23    I. INTRODUCTION & BACKGROUND
24

25          Plaintiff Nancy Zamora filed this action against Defendant BMW of North
26    America, LLC, (“BMW”) and unnamed Does, alleging that BMW violated California’s
27    Song-Beverly Consumer Warranty Act. (Dkt. 21-3 [Complaint, hereinafter “Compl.”].)
28    Zamora’s complaint asserts that the vehicle she purchased from BMW (the “Vehicle”)

                                               -1-
     Case 2:20-cv-00838-CJC-GJS Document 25 Filed 09/08/20 Page 2 of 5 Page ID #:450




 1    abnormally shuts down while driving and could not be repaired despite a reasonable
 2    number of attempts. (Id.) Zamora initially leased the Vehicle and then purchased it for a
 3    total sale price of over $40,000. (Dkt. 23-8.) Zamora seeks actual damages, a civil
 4    penalty of at least $81,000, and attorney’s fees. (Compl.)
 5

 6           Zamora filed her complaint in Los Angeles Superior Court but BMW removed the
 7    action to this Court asserting diversity jurisdiction. Before the Court is Zamora’s motion
 8    to remand and request for attorney’s fees. (Dkt. 21.) For the following reasons, both
 9    Zamora’s motion to remand and request for fees are DENIED.1
10

11    II. LEGAL STANDARD
12

13           A defendant may remove a civil action filed in state court to a federal district court
14    when the federal court would have had original jurisdiction over the action. 28 U.S.C.
15    § 1441. Federal courts have diversity jurisdiction over cases where the amount in
16    controversy exceeds $75,000 and there is complete diversity of citizenship between the
17    parties. 28 U.S.C. § 1332. The removal statute is strictly construed “against removal
18    jurisdiction” and “[f]ederal jurisdiction must be rejected if there is any doubt as to the
19    right of removal in the first instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir.
20    1992). “The strong presumption against removal jurisdiction means that the defendant
21    always has the burden of establishing that removal is proper.” Id. (quotations omitted).
22

23    //
24    //
25    III. DISCUSSION
26

27
      1
        Having read and considered the papers presented by the parties, the Court finds this matter appropriate
28    for disposition without a hearing. See Fed. R. Civ. P. 78; Local Rule 7-15. Accordingly, the hearing set
      for September 14, 2020 at 1:30 p.m. is hereby vacated and off calendar.
                                                         -2-
     Case 2:20-cv-00838-CJC-GJS Document 25 Filed 09/08/20 Page 3 of 5 Page ID #:451




 1

 2       A. Motion to Remand
 3

 4          Zamora argues that remand is proper because BMW has failed to establish both
 5    diversity of citizenship and an amount in controversy over $75,000. The Court disagrees.
 6

 7          First, BMW has established complete diversity of citizenship. BMW is a limited
 8    liability company whose sole member is BMW (US) Holding Corporation, a corporation
 9    formed in Delaware with its principal place of business in New Jersey. Because “an LLC
10    is a citizen of every state of which its []members are citizens,” BMW is a citizen of
11    Delaware and New Jersey. Johnson v. Columbia Properties Anchorage, LP, 437 F.3d
12    894, 899 (9th Cir. 2006); see also 28 U.S.C. § 1332(c)(1) (“[A] corporation shall be
13    deemed [] a citizen of every state . . . by which it has been incorporated and of the state . .
14    . where it has its principal place of business.”). Zamora does not dispute this.
15

16          Zamora, on the other hand, is a California citizen. For diversity purposes, a person
17    is a “citizen” of the state in which she is domiciled. Kanter v. Warner-Lambert Co., 265
18    F.3d 853, 857 (9th Cir. 2001). “A person’s domicile is her permanent home, where she
19    resides with the intention to remain or to which she intends to return.” Id.
20

21          Although Zamora argues that BMW has failed to establish her domicile, (Dkt. 21-1
22    at 5), this argument is unconvincing. BMW has presented evidence that (1) Zamora’s
23    social security number was issued in California; (2) she has maintained California
24    residences since 2001; (3) she has a California driver’s license; and (4) she purchased and
25    serviced the Vehicle in California. (Dkt. 22 [BMW’s Opposition, hereinafter “Opp.”] at
26    3–5.) This evidence indicates that California is Zamora’s permanent home where she
27    intends to remain. See Kanter, 265 F.3d at 857; see also Mondragon v. Capital One Auto
28    Fin., 736 F.3d 880, 886 (9th Cir. 2013) (“[N]umerous courts treat a person’s residence as

                                                    -3-
     Case 2:20-cv-00838-CJC-GJS Document 25 Filed 09/08/20 Page 4 of 5 Page ID #:452




 1    prima facie evidence of the person’s domicile.”). Thus, complete diversity of citizenship
 2    exists in this case.
 3

 4           Second, BMW has established that the amount in controversy exceeds $75,000. A
 5    notice of removal must include only “a plausible allegation that the amount in
 6    controversy exceeds the jurisdictional threshold.” Dart Cherokee Basin Operating Co.,
 7    LLC v. Owens, 135 S. Ct. 547, 553–54, (2014). But where “the plaintiff contests, or the
 8    court questions, the defendant’s allegation” and “both sides submit proof,” the defendant
 9    must prove the amount in controversy by a preponderance of the evidence. Id. at 554.
10    Here, BMW emphasizes that Zamora’s complaint alleges that she is entitled to restitution
11    “in an amount equal to the actual price paid,” which is over $40,000. (Opp. at 6.)
12    Zamora’s complaint also seeks a civil penalty equal to two times her actual damages.
13    (Id.) Indeed, because Zamora seeks a civil penalty of over $80,000, her own calculations
14    estimate the amount in controversy at over $120,000. (Compl. at 3–4.) Accordingly, this
15    requirement is satisfied.
16

17         B. Request for Attorney’s Fees
18

19           Zamora also requests an award of attorney’s fees and costs under 28 U.S.C.
20    § 1447(c) for filing her motion to remand. “Courts may award attorney’s fees under
21    § 1447(c) only where the removing party lacked an objectively reasonable basis for
22    seeking removal.” Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005). Because
23    BMW had a reasonable basis for seeking removal, the Court denies Zamora’s request for
24    fees. 28 U.S.C. § 1447(c).
25    //
26    //
27    //
28    //

                                                  -4-
     Case 2:20-cv-00838-CJC-GJS Document 25 Filed 09/08/20 Page 5 of 5 Page ID #:453




 1    IV. CONCLUSION
 2

 3          For these reasons, Zamora’s motion to remand and request for attorney’s fees are
 4    DENIED.
 5

 6

 7
            DATED: September 8, 2020       _________________________________
 8                                              HON. CORMAC J. CARNEY
 9
                                             UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 -5-
